Citation Nr: 0336656	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  99-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left lateral medial meniscal tear, currently evaluated 
as 20 percent disabling.  

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel












REMAND

On March 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

The appellant appointed R. Edward Bates, Attorney-At-Law, to 
represent him before the Department of Veterans Affairs (VA).  
However, VA has revoked Mr. Bates' authority to represent VA 
claimants, effective July 28, 2003.  This means that the 
Board of Veterans' Appeals, as well as other VA 
organizations, can no longer recognize Mr. Bates as the 
appellant's representative.  On remand, the RO must provide 
the appellant with an opportunity to appoint another 
representative.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should inform the appellant 
that he must 
appoint a representative, other than R. 
Edward Bates, 
Attorney-at Law, if he wishes to be 
represented before VA.  An appropriate 
period of time should  
be provided for a response.  The RO 
should 
provide the appellant with blank copies 
of the 
VA forms that are used to appoint a 
Veterans 
Service Organization or an 	individual 
as the 
authorized VA representative.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a left knee disorder 
during the period of February 2003 to the 
present.  Obtain records from each health 
care provider the veteran identifies.

3.  Make all necessary arrangements to 
send the veteran's claims folder to the 
Indianapolis VAMC to Ramsis H. Salama, 
M.D., M.S., FACP, for review.  Dr. Salama 
is requested to review all pertinent 
medical evidence contained in the 
veteran's claims file, including his 
service medical records, relevant 
clinical treatment records, and VA rating 
examination reports dated in February 
1994 and December 2002, as well as an MRI 
examination conducted in January 2003, 
and offer an opinion as to whether or not 
the veteran currently has any arthritis 
in his left knee.  If not, Dr. Salama 
should so state.  If the evidence is 
determined to show that the veteran does 
have at least some arthritis in his left 
knee, Dr. Salama is requested to offer an 
opinion as to whether it is at least as 
likely as not that the diagnosed 
arthritis is related to the veteran's 
service-connected residuals of a left 
lateral meniscal tear.  Dr. Salama is 
requested to offer a complete rationale 
for any opinions offered, and is further 
asked to reconcile any opinions offered 
with any other relevant medical opinions 
of record.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



